DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a polymer composition for pressure sensitive adhesives or films, classified in C09J 106/06.
II. Claim 24, drawn to a vinyl aromatic based copolymer, classified in C08F 236/10.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination (claim 24) requires that the recited vinyl aromatic based copolymer is a block copolymer, which is not required of the first vinyl aromatic based copolymer in at least claim 1, and that the conjugated diene block is at least 90% hydrogenated, which is not required of the first vinyl aromatic based copolymer in at least claim 1.  The subcombination has separate utility such as in compositions that are not designated as adhesives.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species (I)(A)(i) is directed to a polymer composition comprising a polymer comprising a first vinyl aromatic based copolymer and a second vinyl aromatic based copolymer, wherein a vinyl structure content of a conjugated diene monomer content in the second vinyl aromatic based copolymer is greater than or equal to 60wt%; and wherein the polymer composition comprises an olefin-based homopolymer(s) as recited in claims 1-9, 12-15 and 18-23.

Species (I)(A)(ii) is directed to a polymer composition comprising a polymer comprising a first vinyl aromatic based copolymer and a second vinyl aromatic based copolymer, wherein a vinyl structure content of a conjugated diene monomer content in the second vinyl aromatic based copolymer is greater than or equal to 60wt%; and wherein the polymer composition comprises the olefin-based copolymer(s) as recited in claims 1-9, 12-14, 16 and 18-23.

Species (I)(A)(iii) is directed to a polymer composition comprising a polymer comprising a first vinyl aromatic based copolymer and a second vinyl aromatic based copolymer, wherein a vinyl structure content of a conjugated diene monomer content in the second vinyl aromatic based copolymer is greater than or equal to 60wt%; and wherein the polymer composition does not contain olefin-based polymer(s) as recited in claims 1-9, 12-13 and 17-23.

Species (I)(B)(i) is directed to a polymer composition comprising a polymer comprising a first vinyl aromatic based copolymer and a second vinyl aromatic based copolymer, wherein a vinyl structure content of a conjugated diene monomer content in the second vinyl aromatic based copolymer is less than or equal to 45wt%; and wherein the polymer composition comprises an olefin-based homopolymer(s) as recited in claims 1-7, 10-15 and 18-23.

Species (I)(B)(ii) is directed to a polymer composition comprising a polymer comprising a first vinyl aromatic based copolymer and a second vinyl aromatic based copolymer, wherein a vinyl structure content of a conjugated diene monomer content in the second vinyl aromatic based copolymer is less than or equal to 45wt%; and wherein the polymer composition comprises the olefin-based copolymer(s) as recited in claims 1-7, 10-14, 16 and 18-23.

Species (I)(B)(iii) is directed to a polymer composition comprising a polymer comprising a first vinyl aromatic based copolymer and a second vinyl aromatic based copolymer, wherein a vinyl structure content of a conjugated diene monomer content in the second vinyl aromatic based copolymer is less than or equal to 45wt%; and wherein the polymer composition does not contain olefin-based polymer(s) as recited in claims 1-7, 10-13 and 17-23.

 The species are independent or distinct for the reason(s) set forth immediately above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 12-13 and 18-23 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/19/2022